Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed with an RCE on 09/07/2021 referring back to an after-final amendment filed on 08/17/2021 in which claims 1-24 are pending.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-24 are rejected on the ground of nonstatutory double patenting over claims 1-15 of U.S. Patent No. 10,785,276. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-15 of U.S. Patent No. 10,785,276, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-24 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 11, 13, and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Van Brandenburg (US 2018/0242028) in view of Ugur (US 2016/0156917) and further in view of Wang (US 2015/0271529).

As to claim 13, Van teaches a device for decoding data corresponding to a bitstream representing a video sequence, each of a plurality of frames of the video sequence being divided into spatial parts, the device comprising ([0105]-[0138], [0140], [0144], [0158], [0167], [0172]-[0180], and [0193]):



wherein the method further comprises an additional data receiver obtaining additional data signaling at least one encoding parameter associated with the obtained spatial part of the video sequence ([0105]-[0138], [0140], [0144], [0158], [0167], [0172]-[0180], and [0193]).

Van does not teach wherein the encoding parameter is an encoding constraint; wherein the encoding constraint indicates a set of coding dependency constraints; a decoder decoding the obtained video data according to the at least one encoding constraint to obtain a decoded spatial part; a hash block retrieving from the bitstream a result of a hash function for each spatial part; a hash checking block computing a hash value of the decoded spatial part using the hash function and comparing hash value with the corresponding retrieved hash result to infer whether the spatial part is correctly decoded.

However, Ugur teaches encoding the at least one spatial part of the video sequence according to the encoding constraints associated to the determined spatial part coding dependency level ([0215], [0224], [0232], and [0260]-[0296]).

Furthermore, Van does teach that, in order to generate independent decodable tile streams on the basis of one or more tiled media streams, the encoder should be configured such that media data of a tile in subsequent video frames of a tiled media stream are independently encoded. Independently encoded tiles may be achieved by disabling the inter-prediction functionality of the encoder. Alternatively, independently encoded tiles may be achieved by enabling the inter-prediction functionality (e.g. for reasons of compression efficiency), however in that case the encoder should be arranged such that: in-loop filtering across tile boundaries is disabled; no temporal inter-tile dependency; no dependency between two tiles in two different frames (in order enable extraction of tiles at one position in multiple consecutive frames). Hence, in that case the motion vectors for inter-prediction need to be constrained within the tile boundaries over multiple consecutive video frames of the media stream ([0135]-[0138]).

In that regard, Ugur teaches that in-picture prediction is typically disabled across slice boundaries. Thus, slices can be regarded as a way to split a coded picture to independently decodable pieces. In H.264/AVC and HEVC, in-picture prediction may be disabled across slice boundaries. Thus, slices can be regarded as a way to split a coded picture into independently decodable pieces, and slices are therefore often regarded as elementary units for transmission. In many cases, encoders may indicate in the bitstream which types of in-picture prediction are turned off across slice boundaries, and the decoder operation takes this information into account for example when concluding which prediction sources are available. For example, samples from a neighboring macroblock or CU may be regarded as unavailable for intra prediction, if the neighboring macroblock or CU resides in a different slice ([0146]). A coding technique known as isolated regions is based on constraining in-picture prediction and inter prediction jointly. An isolated region in a picture can contain any macroblock (or alike) locations, and a picture can contain zero or more isolated regions that do not overlap. A leftover region, if any, is the area of the picture that is not covered by any isolated region of a picture. When coding an isolated region, at least some types of in-picture prediction is disabled across its boundaries. A leftover region may be predicted from isolated regions of the same picture ([0215]). In H.264/AVC, in-picture prediction is disabled across slice group boundaries, because slice group boundaries lie in slice boundaries. Therefore each slice group is an isolated region or leftover region ([0221]).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Van’s system with Ugur’s system to show wherein the encoding parameter is an encoding constraint; wherein the encoding constraint indicates a set of coding dependency constraints; a decoder decoding the obtained video data according to the at least one encoding constraint to obtain a decoded spatial part. In Ugur’s disclosure, in order to expand the encoding of an area within an enhancement layer picture with increased quality and/or spatial resolution and with high coding efficiency such that inter-layer prediction constraints are taken into account, an improved method for encoding one or more tiles in an enhancement layer picture is introduced (Ugur; [0261]).



However, Wang teaches a hash block retrieving from the bitstream a result of a hash function for each spatial part; a hash checking block computing a hash value of the decoded spatial part using the hash function and comparing hash value with the corresponding retrieved hash result to infer whether the spatial part is correctly decoded ([0011]-[0014], [0080]-[0082], [0146], [0154], and [0219]-[0220]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Van’s system and Ugur’s system with Wang’s system in order to provide techniques for applying supplemental enhancement layer (SEI) messages that are defined in the High Efficiency Video Coding (HEVC) standard in a multi-layer context. For example, the techniques of this disclosure may include changes to and/or constraints for a variety of SEI message syntax set forth in HEVC to be applied in multi-layer video coding, e.g., using extensions to the HEVC standard such as a Multi-view Video Coding extension to HEVC (MV-HEVC) or a Scalable Video Coding (SVC) extension to HEVC (SHVC). In some instances, the techniques may improve computational efficiency and/or error resilience of such multi-layer codecs (Wang; [0006]).

As to claim 11, the apparatus of claim 13 performs all the steps of the method of claim 11. Therefore, claim 11 is rejected similarly as claim 13.

As to claim 15, the non-transitory computer-readable storage medium storing instructions of a computer program for implementing the method according to claim 11 is rejected similarly as claim 11.

As to claim 16, the combination of Van, Ugur, and Wang teaches wherein retrieved hash result of the hash function is associated with an identifier of a spatial part (Wang; [0011]-[0014], [0080]-[0082], [0146], [0154], and [0219]-[0220]).

As to claim 17, the combination of Van, Ugur, and Wang teaches wherein the retrieved hash result of the hash function is included in an additional message containing supplemental enhancement information (Wang; [0011]-[0014], [0080]-[0082], [0146], [0154], and [0219]-[0220]).

As to claim 18, the combination of Van, Ugur, and Wang teaches wherein the additional message comprises data for indicating a number of spatial parts to which the additional message applies (Wang; [0011]-[0014], [0080]-[0082], [0146], [0154], and [0219]-[0220]).

As to claim 19, the combination of Van, Ugur, and Wang teaches wherein a separate additional message is obtained for each of the one or more spatial parts (Wang; [0011]-[0014], [0080]-[0082], [0146], [0154], and [0219]-[0220]).

As to claim 20, the combination of Van, Ugur, and Wang teaches wherein the additional message comprises data for indicating for which spatial part or parts a hash result is provided (Wang; [0011]-[0014], [0080]-[0082], [0146], [0154], and [0219]-[0220]).

As to claim 21, the combination of Van, Ugur, and Wang teaches wherein the additional message comprises a retrieved hash result for independently decodable spatial part or parts only (Van; [0135]-[0138], [0140], [0144], and [0167]; Wang; [0011]-[0014], [0080]-[0082], [0146], [0154], and [0219]-[0220]).

As to claim 22, the combination of Van, Ugur, and Wang teaches obtaining a type of the hash function in the bitstream (Wang; [0011]-[0014], [0080]-[0082], [0146], [0154], and [0219]-[0220]).

As to claim 23, Van further teaches wherein one encoding constraint is related to the possibility to combine spatial parts from one or more video sequences ([0053], [0078], [0105]-[0138], [0140], [0144], [0158], [0167], [0172]-[0180], [0182]-[0183], [0192]-[0193], and [0255]; also see claim 7).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Van Brandenburg in view of Ugur and Wang and further in view of Wang-II (US 2014/0086333).

As to claim 24, the combination of Van, Ugur, and Wang does not teach wherein the encoding constraint or constraints for the spatial part are at least one of: a dependency introduced by the selection of a predictor block outside spatial part boundaries in temporal prediction encoding modes, a dependency introduced by the selection of a predictor block outside frame boundaries for temporal motion prediction through frame border extension mechanism, a dependency introduced by sub-pixel interpolation filter, a dependency introduced by deblocking filter and SAO filter, a dependency introduced by motion vector prediction mechanism.

However, Wang-II teaches wherein the tiles_fixed_structure_flag syntax element indicates whether each PPS that is active in the CVS has the same value of the syntax elements that define the tile structure of pictures (e.g., num_tile_columns_minus1, num_tile_rows_minus1, uniform_spacing_flag, column_width_minus1 [i], row_height_minus 1 [i], and loop_filter_across_tiles_enabled_flag). The loop_filter_across_tiles_enabled_flag indicates whether in-loop filtering operations are performed across tile boundaries ([0252]).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Van’s system, Ugur’s system, and Wang’s system with Wang-II’s system to show wherein the encoding constraint or constraints for the spatial part are at least one of: a dependency introduced by the selection of a predictor block outside spatial part boundaries in temporal prediction encoding modes, a dependency introduced by the selection of a predictor block outside frame boundaries for temporal motion prediction through frame border extension mechanism, a dependency a dependency introduced by deblocking filter and SAO filter, a dependency introduced by motion vector prediction mechanism in order to be able to allow in-loop filtering operations to be performed at spatial boundaries and edges based on user preferences.

Response to Arguments

Applicant's arguments filed 08/17/2021 have been fully considered.

Examiner maintains all rejections pertaining to independent claims 11 and 13 involving the Wang reference as applicant has not addressed any of the arguments regarding the Wang reference.

In view of the above reasons, Examiner maintains all rejections.

Allowable Subject Matter

The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 1 and 12, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.

Claims 1-10, 12, and 14 would be allowable if the above double patenting rejections are overcome.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482